office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc eb qp1 vrouse conex tege number info release date conex-112379-07 the honorable dianne feinstein united_states senate washington dc dear senator feinstein this letter responds to your inquiry dated date on behalf of your constituent mr walter moeller mr moeller is attempting to calculate his required minimum distributions from his retirement accounts and he is having difficulty locating the formula and applying it to his situation i am unclear as to whether mr moeller’s reference to retirement accounts refers to an ira annuity or some other type of retirement account therefore i suggest that he refer to information about required minimum distributions for iras in an easy to follow format in publication individual_retirement_arrangements iras including roth iras and education iras pages for annuities and pensions mr moeller can refer to publication pension and annuity income pages i have included copies of both publications with this letter i hope this information is helpful if you have further questions please call veronica a rouse identification_number or cathy vohs of my staff at sincerely alan tawshunsky assistant chief_counsel employee_benefits tax exempt and government entities
